ORDER

PER CURIAM.
In this dissolution case, the trial court dissolved the parties’ marriage, divided the marital property, and awarded wife legal custody of the children. Husband appeals, raising four points and wife cross-appeals, raising one point.*
We have reviewed the briefs, legal file, and transcript. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. Rule 84.16(b).
The trial court’s judgment is affirmed.

 Husband’s appellate counsel was not his trial counsel.